GIBBONS, Circuit Judge,
dissenting:
The majority notes, correctly, that United States v. Wong, 703 F.2d 65 (3d Cir. 1983) (per curiam), is not dispositive of this appeal since there the court applied Fed.R. Evid. 609(a)(2) to admit evidence of prior crimen falsi convictions in a subsequent criminal case. In contrast, this case is a civil action involving the question of the admissibility of prior felony convictions under Rule 609(a)(1).
Rule 609(a) states:
For the purpose of attacking the credibility of a witness, evidence that he has been convicted of a crime shall be admitted if elicited from him or established by public record during cross-examination but only if the crime (1) was punishable by death or imprisonment in excess of one year under the law under which he was convicted, and the court determines *583that the probative value of admitting this evidence outweighs its prejudicial effect to the defendant, or (2) involved dishonesty or false statement, regardless of the punishment.
Other courts of appeal have reviewed Rule 609 and concluded that the mandatory admission feature of prior crimen falsi convictions does not apply to the admissibility of prior felony convictions in civil cases. See Czajka v. Hickman, 703 F.2d 317, 318 (8th Cir.1983) (“Rule 403 ... must be applied in civil cases when a party seeks to cross-examine another about criminal convictions.”); Shows v. M/V Red Eagle, 695 F.2d 114, 118-19 (5th Cir.1983) (civil case wherein Rule 403 modified Rule 609). Cf Furtado v. Bishop, 604 F.2d 80, 93 (1st Cir.1979), cert, denied, 444 U.S. 1035, 100 S.Ct. 710, 62 L.Ed.2d 672 (1980) (court declined to resolve application of Fed.R.Evid. 403). The majority opinion creates a split among circuits by holding, for the first time, that in civil cases admission of prior felony convictions for the impeachment of any witness is mandatory. That result, placing use of such evidence outside the reach of the district court’s discretion under Fed.R.Evid. 403, makes no sense whatever, for it mandates admission of such evidence against totally disinterested witnesses testifying, for example, about whether a light at an intersection was red or green.
The snippets of legislative history in which four Members of Congress anticipated that some court might reach so ridiculous a result, 120 Cong.Rec. 2377, 2379, 2381, do not persuade me that the result was intended by Congress. The overwhelming weight of the legislative background material on Rule 609 suggests a preoccupation by Senator McClellan and others with defendants in criminal proceedings. The result was, in my view, a legislative oversight as to the legislation’s effect upon civil plaintiffs. By the time the oversight was recognized by Congressmen Dennis, Hogan, Wiggins and Lott legislative fatigue had set in, and the resulting ambiguity in Rules 403 and 609(a) was left unresolved.
Those courts which have considered whether Rule 609(a) evidence is, in civil cases, within the reach of the trial court’s discretion under Rule 403 have taken the sensible approach of construing the rules reasonably, consistent with the “law and order” concerns of the proponents of extensive use of other crimes evidence. Nor did those courts, by eliminating the possibility of the patent injustices which can result from extending the mandatory application of Rule 609(a) to civil cases, invade the province of Congress. No matter which way these ambiguous rules are interpreted, Congress is free to change the interpretation by legislation. The realities of the legislative process are such, however, that congressional action will not be soon forthcoming, if at all. Meanwhile, in those circuits which have interpreted the two rules so as to achieve a reasonable accommodation in civil cases, that reasonable accommodation will stand. In this circuit, on the other hand, concededly bizarre results will be mandated by our rigid application of Rule 609(a) in civil cases which were not of real concern to Congress. Accordingly, I dissent.